Case 3:17-cv-00251-CHB-CHL Document 146 Filed 09/30/20 Page 1 of 6 PageID #: 989




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

   JOSEPH HICKS,                                    )
                                                    )
           Plaintiff,                               )         Civil Action No. 3:17-CV-251-CHB
                                                    )
   v.                                               )
                                                    )           MEMORANDUM OPINION
   RICHARD F. SMITH et al.,                         )               AND ORDER
                                                    )
           Defendants.                              )

                                        ***   ***       ***    ***

        Several motions are now before the Court which pertain to the second amended complaint

 (Docket No. 66) filed by pro se Plaintiff Joseph Hicks against Defendant Richard F. Smith. These

 are a motion for default against Defendant Smith (DN 115) filed by Hicks; a motion filed by

 Defendant Smith to dismiss the claims against him (DN 117); and Hicks’s motion for the Court to

 order service on Defendant Smith by the U.S. Marshal (DN 123). Each will be considered in turn.

                                        Motion for default

        By prior Order, Hicks’s previously filed motion to have service effected by the U.S.

 Marshals Service (“USMS”) in this case was granted (DN 83). See Fed. R. Civ. P. 4(c)(3) (“At

 the plaintiff’s request, the court may order that service be made by a United States marshal or

 deputy marshal or by a person specially appointed by the court.”). The USMS returned the

 summons for Defendant Smith as executed (DN 95).

        Hicks previously moved for default judgment against Defendant Smith (DNs 96 and 109)

 for his failure to file an answer in this case. Defendant Smith responded (DN 98), arguing that he

 had not been properly served and that the default judgment motion was procedurally improper

 because entry of default by the Clerk of Court is a prerequisite to entry of default judgment. By
Case 3:17-cv-00251-CHB-CHL Document 146 Filed 09/30/20 Page 2 of 6 PageID #: 990




 Order entered July 8, 2019 (DN 111), the Court denied Hicks’s motions for default judgment

 without prejudice because there had been no entry of default by the Clerk of Court, and therefore,

 the motions were procedurally improper under Fed. R. Civ. P. 55.1

         It appears that Hicks’s current motion (DN 115), titled “Motion for Default Judgment

 against Richard F. Smith,” is an attempt to correct the deficiencies of the prior motion because

 Hicks simultaneously filed a “Request for Entry of Default against Richard F. Smith” (DN 116).

 Defendant Smith’s response (DN 121) argues that he has not been served properly and that the

 motion for default judgment is procedurally improper because the entry of default by the Clerk

 under Rule 55(a) is a prerequisite.

         However, even were a default already entered in this case by the Clerk of Court, the entry

 of default judgment would nevertheless be inappropriate because, as made clear by the motion to

 dismiss filed by Defendant Smith, Hicks fails to state a claim against Defendant Smith. See White

 v. Stotts, No. 2:11-CV-153, 2011 WL 6941700, at *7 (S.D. Ohio Dec. 6, 2011), report and

 recommendation adopted, No. 2:11-CV-153, 2012 WL 27185 (S.D. Ohio Jan. 4, 2012). “Even if

 a default has been entered against a party, it remains for the court to consider whether the

 unchallenged facts constitute a legitimate cause of action, since a party in default does not admit

 mere conclusions of law.” Anderson v. Johnson, No. 98-1931, 1999 WL 1023753, at *2 (6th Cir.

 Nov. 4, 1999) (citing Quirindongo Pacheco v. Rolon Morales, 953 F.2d 15, 16 (1st Cir. 1992));

 see also Quirindongo Pacheco, 953 F.2d at 16 (“After an entry of default, a court may examine a



 1
   Because “an entry of default is a prerequisite to a default judgment. Thus, a default judgment cannot be
 granted until a default is entered by the Clerk.” Ramada Franchise Sys., Inc. v. Baroda Enter., LLC, 220
 F.R.D. 303, 305 (N.D. Ohio 2004); see also Brown v. Mohr, No. 2:13-CV-0006, 2015 WL 762813, at *2
 (S.D. Ohio Feb. 23, 2015) (“[A]n entry of default is required before a default judgment can be entered.”
 (citation omitted)), report and recommendation adopted, No. 2:13-CV-006, 2015 WL 1100740 (S.D. Ohio
 Mar. 11, 2015).


                                                     2
Case 3:17-cv-00251-CHB-CHL Document 146 Filed 09/30/20 Page 3 of 6 PageID #: 991




 plaintiff’s complaint to determine whether it alleges a cause of action.”). Further, decisions based

 on merits of an action are favored over judgments entered on procedural default, which is a

 “weapon of last, rather than first, resort.” Meehan v. Snow, 652 F.2d 274, 277 (2d Cir. 1981) (per

 curiam); see also United Coin Meter Co., Inc. v. Seaboard Coastline RR., 705 F.2d 839, 845 (6th

 Cir. 1983) (“Judgment by default is a drastic step which should be resorted to only in the most

 extreme cases.”). “Where a defendant appears and indicates a desire to contest an action, a court

 may exercise its discretion to refuse to enter default, in accordance with the policy of allowing

 cases to be tried on the merits.” Lee v. Bhd. of Maint. of Way Employees-Burlington N. Sys. Fed’n,

 139 F.R.D. 376, 381 (D. Minn. 1991) (citing 10 Charles A. Wright, Arthur R. Miller & Mary K.

 Kane, Federal Practice and Procedure, § 2682 at 411 (2d ed. 1983)); see also Stephen[s] v. St.

 Francis Med. Ctr., No. 15-5568 R(JC), 2018 WL 3655659, at *16 (C.D. Cal. June 22, 2018),

 report and recommendation adopted, No. CV 15-5568 R(JC), 2018 WL 3655407 (C.D. Cal. July

 30, 2018). Consequently, Hicks’s motion for default judgment will be denied.

                                          Motion to dismiss

        The Court now turns to Defendant Smith’s motion to dismiss (DE 117). The motion asserts

 that Defendant Smith has not been served with the summons and amended complaint; that he did

 not work at Equifax at the time Hicks allegedly attempted service on him; that he did not authorize

 anyone at that address to accept service on his behalf; and that he has never agreed to waive service.

 Defendant Smith also argues that the amended complaint fails to state a claim against him.

        Although Defendant Smith puts forth cogent arguments as to why he has not been properly

 served, the Court will focus on his argument that the claim against him must be dismissed for

 failure to state a claim upon which relief may be granted. This is so because were the Court to

 find that Defendant Smith has not been properly served the Court would have to consider whether



                                                   3
Case 3:17-cv-00251-CHB-CHL Document 146 Filed 09/30/20 Page 4 of 6 PageID #: 992




 the USMS should be ordered to perfect service. However, if in fact Hicks fails to state a claim

 upon which relief may be granted against Defendant Smith, no further government resources

 should be expended to perfect service.

          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint

 for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). The Court

 may only grant a Rule 12(b)(6) motion to dismiss if the allegations are not “sufficient ‘to raise a

 right to relief above the speculative level,’ and to ‘state a claim to relief that is plausible on its

 face.’” Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007)). In evaluating a Rule 12(b)(6) motion, the Court presumes

 the truth of all well-pleaded factual assertions. Bishop v. Lucent Techs., 520 F.3d 516, 519 (6th

 Cir. 2008). Moreover, the Court must draw every reasonable inference in favor of the non-moving

 party. Dubay v. Wells, 506 F.3d 422, 427 (6th Cir. 2007) (citation omitted). But a “pleading that

 offers ‘labels and conclusions’ or ‘a formulaic recitation of the element of a cause of action will

 not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

          The second amended complaint alleged violations of the Fair Credit Reporting Act (FCRA)

 and the Gramm Leach Bliley Act (GBLA), as well as a common law claim for invasion of right to

 privacy (DN 66). Defendant Equifax filed a motion for partial dismissal (DN 67). On review of

 that motion to dismiss, the Court determined that only Hicks’s claims under certain provisions of

 the FCRA could continue (DN 79). All other claims were dismissed with prejudice. 2




 2
   The Court dismissed the GBLA claim because a private citizen like Hicks has no private right of action under that
 Act. The Court dismissed the common-law right-to-privacy claim because Hicks does not allege facts indicating
 that his personal information was disclosed to the public at large, a necessary element for a right-to-privacy claim.

                                                           4
Case 3:17-cv-00251-CHB-CHL Document 146 Filed 09/30/20 Page 5 of 6 PageID #: 993




            The amended complaint (DN 66) says with regard to Defendant Smith only the following:

 “in the defendant Smiths’ testimony to the United States Congress (Ex. 5), Defendant admits he

 was clearly responsible for what happened while he was C.E.O. at Equifax.” 3 (DN 66, p. 9; 66-17)

            An individual defendant, like Defendant Smith, cannot be held liable under the FCRA

 solely because he is the chief executive officer for the corporate defendant without allegations that

 the individual participated personally. See, e.g., Hahn v. Star Bank, 190 F.3d 708, 714 (6th Cir.

 1999) (holding that an employee of a corporation has no personal liability for the torts of the

 corporation unless the individual personally participated in the challenged actions and dismissing

 claims under the FCRA against individual defendants because the plaintiff failed to allege such

 personal participation).        Because Hicks makes no allegations of personal participation by

 Defendant Smith, the FCRA claims against him must be dismissed for failure to state a claim upon

 which relief can be granted. See, e.g., Firneno v. Radner Law Grp., PLLC, No. 2:13-CV-10135,

 2016 WL 5899762, at *6 (E.D. Mich. Sept. 28, 2016) (granting motion to dismiss against

 individuals for FCRA claims where plaintiffs failed to sufficiently allege that the individuals

 personally participated with the business in the challenged actions); Sloan v. Trans Union, LLC,

 No. 10-10356, 2010 WL 1949621, at *2 (E.D. Mich. Apr. 22, 2010) (citing Iqbal, 129 S. Ct. at

 1949–50), report and recommendation adopted, No. 10-10356, 2010 WL 1949622 (E.D. Mich.

 May 13, 2010). Consequently, the Court will grant Defendant Smith’s motion to dismiss on this

 basis. 4


 3
   Hicks attaches to the amended complaint Smith’s prepared testimony before the U.S. House Committee on Energy
 and Commerce on October 3, 2017, in which Smith refers to himself as the former CEO of Equifax (DN 66-17).
 4
   The distinction between a special and a general appearance has been abolished in federal court. See Burroughs
 Corp. v. Carsan Leasing Co., 99 F.R.D. 528, 531 (D.N.J. 1983) (citation omitted). Thus, although Defendant Smith
 undertook to appear “specially” to file his motion to dismiss the amended complaint against him, the Court will treat
 the appearance of Defendant Smith as a general appearance in order to submit a motion to dismiss for failure to state
 a claim upon which relief may be granted pursuant to Rule 12(b)(6). See Griffin v. Abbott, 68 F.R.D. 241, 242 (E.D.
 Tenn. 1975).


                                                          5
Case 3:17-cv-00251-CHB-CHL Document 146 Filed 09/30/20 Page 6 of 6 PageID #: 994




                                        Motion for service

         Because the Court will grant the motion to dismiss, Hicks’s motion for the USMS to

 serve Defendant Smith is moot.

                                  CONCLUSION AND ORDER

         For the foregoing reasons, and the Court being otherwise sufficiently advised,

         IT IS HEREBY ORDERED as follows:

         (1) Hicks’s motion for default judgment (DN 115) is DENIED.

         (2) Defendant Smith’s motion to dismiss (DN 117) is GRANTED in part and denied in

             part. It is GRANTED with respect to the Rule 12(b)(6) motion to dismiss for

             failure to state a claim and is DENIED in all other respects.

         (3) The Clerk of Court is DIRECTED to terminate Defendant Smith as a party to this

             action.

         (4) IT IS FURTHER ORDERED that Hicks’s motion for service (DN 123) is DENIED

             as moot.

 Date: September 30, 2020.




 cc:    Plaintiff, pro se
        Counsel of record
 A958.009




                                                 6
